Name: Commission Implementing Regulation (EU) No 930/2014 of 28 August 2014 amending for the 218 th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 29.8.2014 EN Official Journal of the European Union L 258/4 COMMISSION IMPLEMENTING REGULATION (EU) No 930/2014 of 28 August 2014 amending for the 218th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 20 August 2014 the Sanctions Committee of the United Nations Security Council (UNSC) decided to add one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 2014. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entry shall be added under the heading Natural persons: Qari Rahmat (alias Kari Rahmat). Date of birth: (a) 1981 (b) 1982. Place of birth: Shadal (variant Shadaal) Bazaar, Achin District, Nangarhar Province, Afghanistan. Address: (a) Kamkai Village, Achin District, Nangarhar Province, Afghanistan (b) Nangarhar Province, Afghanistan. Date of designation referred to in Article 2a(4)(b): 20.8.2014.